Citation Nr: 0421940	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  96-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound to the left calf.  

2.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 
noncompensable rating for a fragment wound to the left calf 
from October 1995 and that denied entitlement to service 
connection for a skin disability.  

In December 1999, the Board recharacterized the first 
disability as residuals of a gunshot wound to the left calf 
and remanded the two claims to obtain additional medical 
records and a VA examination.  This matter is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's left calf scars exhibit no pain, no 
adhesions, no instability, no inflammation, no edema, and no 
keloid formation.  

2.  The veteran's left calf scars cause no limitation of 
motion.  

3.  There is no tendon, bone, joint, or nerve damage in the 
left calf.  

4.  The veteran is able to walk on heels and toes with no 
complaints of pain.  

5.  There is no tenderness to palpation anywhere in the left 
calf.  

6.  The November 2003 VA examiner attributed the veteran's 
complaints of left calf pain to an incident unrelated to the 
service-connected gunshot wound to the left calf.  

7.  The veteran does not have current chloracne or porphyria 
cutanea tarda.  

8.  The evidence does not include a medical opinion that 
lichen planus, psoriasis, eczema, tinea pedis, or any other 
skin disability resulted from exposure to herbicides or any 
other in-service event.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for residuals of a gunshot wound to the left calf are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2003) (effective August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002) (effective prior to 
August 30, 2002).  

2.  A skin disability was not incurred in or aggravated by 
active service and is not proximately due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received a VA examination in November 2003.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran's August 1996 
substantive appeal declined the opportunity for a hearing 
before the Board.  

After the veteran's June 1999 statement requested a regional 
office hearing, the RO's July 1999 letter provided timely 
notice of a scheduled September 1999 regional office hearing 
and was mailed to the veteran at his last known address of 
record.  38 C.F.R. § 19.76 (2003).  The veteran is presumed 
to have received the July 1999 letter because it was not 
returned in the mail.  The law requires only that the VA mail 
a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  The veteran failed to appear at the September 1999 
regional office hearing.  The veteran and his representative 
provided no reason for the veteran's absence from the 
scheduled hearing, and neither filed a motion for a new 
hearing.  The duty to assist is not a one-way street, and if 
a veteran wishes help, he cannot passively wait for it.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because a 
motion for new hearing date was not filed within fifteen days 
of the originally scheduled September 1999 hearing date, the 
case will be processed as though the request for hearing had 
been withdrawn.  See 38 C.F.R. § 20.702(d) (2003).  

The RO's November 1995, February 1999, and October 2003 
letters, the June 1996 statement of the case, and the April 
1999 and April 2004 supplemental statements of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claims, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  

The RO's November 1995 and February 1999 notice letters 
technically informed the veteran that he had 60 days in which 
to respond, but in the eight years since November 1995 and 
the five years since February 1999, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the November 1995 and February 1999 notices would still be 
considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to an initial compensable rating for
residuals of a gunshot wound to the left calf

An April 1996 rating decision granted service connection and 
an initial noncompensable rating for a fragment wound to the 
left calf, and the veteran perfected a timely appeal of the 
initial rating.  In December 1999, the Board recharacterized 
the disability as residuals of a gunshot wound to the left 
calf.  

For the veteran to prevail in his claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for scars 
were revised effective August 30, 2002.  Thus, for the period 
prior to August 30, 2002, the Board will apply only the old 
criteria for scars, and for the period from August 30, 2002, 
the Board will apply the more favorable of the old criteria 
and the new criteria for scars.  VAOPGCPREC 3-2000 (2000); 
VAOPGCPREC 7-2003 (2003).  

Prior to August 30, 2002, superficial scars, poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration, were assigned a 10 percent evaluation.  The 10 
percent rating was to be assigned when the requirements were 
met, even though the location might be on the tip of the 
finger or toe and the rating might exceed the amputation 
value for the limited involvement.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002) (effective prior to August 
30, 2002).  Other scars were rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002) (effective prior to August 30, 2002).  

From August 30, 2002, superficial, unstable scars are 
assigned a 10 percent evaluation.  Note 1:  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 2:  A superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2003) (effective 
August 30, 2002).  A superficial scar, painful on 
examination, is assigned a 10 percent evaluation.  Note 1:  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Note 2:  In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003) (effective August 30, 2002).  Other scars are 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003) (effective 
August 30, 2002).  

A compensable rating is not warranted under the new or old 
criteria for scars.  At the November 2003 VA examination, the 
veteran had a small 3-millimeter by 4-millimeter superficial 
shiny elevated well-healed scar on the medial aspect of his 
upper left calf.  There was no pain, no adhesions, no 
instability, no inflammation, no edema, and no keloid 
formation.  The skin color was normal, and the skin was 
flexible in the area.  There was no limitation of motion due 
to the scar.  A second small, superficial well-healed scar on 
the lateral mid calf that was slightly raised also exhibited 
no pain, no adhesions, no instability, no inflammation, no 
edema, and no keloid formation.  The skin color was also 
normal, and the skin was also flexible in the area.  Under 
the circumstances, a compensable rating cannot be established 
under the old and new criteria for superficial scars.  The 
evidence does not show the poor nourishment, tenderness, pain 
on objective demonstration, instability, or frequent loss of 
skin covering required for a higher rating.  

In addition, at the November 2003 VA examination, there was 
no tendon, bone, joint, or nerve damage noted in the left 
calf.  Muscle strength was 5/5 bilaterally, and there was no 
herniation of the muscle.  The veteran's gait was 
appropriate, and he was able to walk on heels and toes with 
no complaints of pain.  There was no tenderness to palpation 
anywhere in the left calf.  Although the veteran complained 
of left calf pain, it is important to note that the November 
2003 VA examiner attributed the veteran's complaints of left 
calf pain to an incident unrelated to the service-connected 
gunshot wound to the left calf.  For these reasons, a 
compensable rating cannot be established under the criteria 
for "other scars."  The evidence does not show the 
limitation of function of the left calf required for a higher 
rating.  

In summary, the noncompensable rating should continue.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2003).  The veteran's service-connected residuals 
of a gunshot wound to the left calf have not caused frequent 
hospitalizations or marked interference with employment.  
Under the circumstances, referral for consideration of an 
extraschedular rating is not currently warranted.  


Entitlement to service connection for a skin disability,
to include as secondary to exposure to Agent Orange

The April 1996 rating decision denied entitlement to service 
connection for a skin disability, and the veteran perfected a 
timely appeal.  As told to a December 1997 VA social worker, 
the veteran contends that his body is covered with a fungus-
like substance that resulted from exposure to Agent Orange in 
Vietnam.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306.  

The Board will first consider whether direct service 
connection is justified.  To establish direct service 
connection, the veteran must present evidence of a current 
skin disability, show in-service manifestation of a skin 
disability, and provide a medical opinion relating the 
current skin disability to the in-service manifestation of 
skin disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran has shown that he has a current skin disability.  
A valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA 
diagnoses included possible psoriasis or eczema in September 
1995; tinea pedis in October 1995; lichen planus from October 
1995 to June 2001; hypertrophic hypopigmented papules on the 
back, arms, legs, and dorsum of the feet, and dry palms of 
the hands in August 1996; and lichen planus versus psoriasis 
in April 2004.  The veteran has certainly proven that he has 
a current skin disability.  

Service medical records show that the veteran's skin was 
considered normal at a pre-induction examination in January 
1967 and at a separation examination in March 1969, in spite 
of treatments for heat rash in June 1967, a foot infection in 
November 1967, and a foot rash in January 1968.  

Direct service connection is not established because the 
evidence includes no medical opinion that lichen planus, 
psoriasis, eczema, tinea pedis, or any other skin disability 
resulted from exposure to herbicides or any other in-service 
event.  See Hickson, 12 Vet. App. at 253.  Instead, the 
August 1996 VA skin examiner opined that the veteran's 
hypertrophic hypopigmented papules had onset in 1982, 
starting on the back and becoming generalized.  Consistently, 
in January 2001, the veteran told a VA psychiatric examiner 
that his lichen planus had onset in 1983.  Direct service 
connection is, therefore, not in order.  

The Board will next consider whether presumptive service 
connection is warranted.  To establish entitlement to 
presumptive service connection for a disease associated with 
exposure to herbicides, the veteran must present evidence of 
a current skin disability, show that the current skin 
disability is included on the list of diseases associated 
with exposure to certain herbicide agents, and that the 
current skin disability manifested to a compensable degree 
within the prescribed time period after the last exposure to 
an herbicide agent during active service.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As stated above, the veteran has already shown that he has a 
current skin disability.  Brammer, 3 Vet. App. at 225.  VA 
diagnoses included possible psoriasis or eczema in September 
1995; tinea pedis in October 1995; lichen planus from October 
1995 to June 2001; hypertrophic hypopigmented papules on the 
back, arms, legs, and dorsum of the feet, and dry palms of 
the hands in August 1996; and lichen planus versus psoriasis 
in April 2004.  The veteran has certainly proven that he has 
a current skin disability.  

Presumptive service connection is not justified because the 
veteran has not presented evidence of a current skin 
disability that is included on the list of diseases 
associated with exposure to certain herbicide agents.  The 
following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, if 
the requirements of 38 C.F.R. §§ 3.307(a)(6) are met, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied: Chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  59 Fed. Reg. 57589 (1996).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  

There is simply no mention in the veteran's voluminous 
medical records of any chloracne or prophyria cutanea tarda.  
Although chloracne and porphyria cutanea tarda are skin 
diseases on the list of diseases associated with exposure to 
herbicides, presumptive service connection must be denied 
because they are not current disabilities of this veteran.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Because the 
veteran has not presented evidence that he has current 
chloracne or porphyria cutanea tarda, the Board will not 
reach the issue of whether he was ever exposed to 2,4-D; 
2,4,5-T and its contaminant TCDD; cacodylic acid; or 
picloram.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The weight of the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to an initial compensable rating for residuals of 
a gunshot wound to the left calf is denied.  

Entitlement to service connection for a skin disability, to 
include as secondary to exposure to Agent Orange, is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



